Exhibit 10.1
PURCHASE AND SALE AGREEMENT
          THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and
entered into as of July 9, 2008, by and between Wolstein Business Enterprises,
L.P., an Ohio limited partnership (“Seller”), and Developers Diversified Realty
Corporation, an Ohio corporation (“Buyer”).
RECITALS
          A. Seller is currently the owner of a 25.2525% membership interest
(the “Membership Interest”) in RO & SW Realty LLC, a Delaware limited liability
company (the “Company”).
          B. Seller desires to sell to Buyer, and Buyer desires to purchase from
Seller, the Membership Interest.
AGREEMENT
          NOW THEREFORE, in consideration of the foregoing, the mutual
representations contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
ARTICLE 1: SALE AND PURCHASE OF THE MEMBERSHIP INTEREST
          1.1 Sale and Purchase. Subject to the terms and conditions set forth
herein, concurrently with the execution of this Agreement, Seller is selling to
Buyer, and Buyer is purchasing from Seller, the Membership Interest, free and
clear of any mortgage, pledge, hypothecation, rights of others, claim, security
interest, encumbrance, title defect, title retention agreement, voting trust
agreement, interest, option, lien, charge or similar restrictions or
limitations, including, without limitation, any restriction on the right to
vote, sell or otherwise dispose of the Membership Interest (collectively,
“Liens”), except for any limitations imposed by the Securities Act of 1933 (the
“Act”) or any state “blue sky” or securities laws (“Blue Sky Laws”), in
consideration for an aggregate purchase price of $10,000,000 (the “Purchase
Price”), paid by Buyer to Seller.
          1.2 Deliveries. Concurrently with the execution of this Agreement:
          (a) Seller is delivering to Buyer (i) the Assignment of Limited
Liability Company Interest, in the form attached hereto as Exhibit A, duly
executed by Seller and Ronald J. Oehl, in his capacity as President of TLM
Realty Corp., which is the manager of TLM Property Investments, LLC, which is
the manager of the Company (the “Manager”), to evidence the Manager’s
acknowledgment of the transactions contemplated by the Assignment of Limited
Liability Company Interest and its consent to the admission of Buyer as a
substituted Member of the Company pursuant to Section 8.03 of the Operating
Agreement of the Company, (ii) the promissory note made by Albert T. Adams, as
Trustee of the S.A.W. Trust under agreement dated December 18, 2002 (the “SAW
Trust”), dated November 1, 2007, to Scott A. Wolstein, and later assumed by
Seller as payor, marked “cancelled” by Scott A. Wolstein, and (iii) any other
documents

 



--------------------------------------------------------------------------------



 



that are necessary to transfer to Buyer good and valid title to the Membership
Interest, free and clear of Liens.
          (b) Buyer is delivering to Seller (i) the Assignment of Limited
Liability Company Interest, in the form attached hereto as Exhibit A, duly
executed by Buyer, and (ii) the Purchase Price, in immediately available funds.
ARTICLE 2: REPRESENTATIONS AND
WARRANTIES OF SELLER
          Seller represents and warrants to Buyer as follows:
          2.1 Title. Seller has good and marketable title to the Membership
Interest, free and clear of all Liens. Upon the consummation of the transactions
contemplated by this Agreement, Buyer is acquiring good and valid title to the
Membership Interest, free and clear of all Liens.
          2.2 Consent and Release under Pledge Agreement. Seller has received
from Scott A. Wolstein, in his capacity as pledgee under that certain Pledge
Agreement, dated November 1, 2007, between the SAW Trust and Scott A. Wolstein,
and later assumed by Seller as pledgor, an effective release of all of pledgee’s
rights and interests under such Pledge Agreement.
          2.3 Consent of Jillian Marcy Kimmelsman Wolstein. Seller has received
from Jillian Marcy Kimmelsman Wolstein (“Jillian”) effective written consent to
Buyer’s discharge of the Note in connection with the transactions contemplated
hereby.
          2.4 Validity and Enforceability. Seller has the requisite power and
authority to execute, deliver and perform Seller’s obligations under this
Agreement and the Assignment of Limited Liability Company Interest. This
Agreement and the Assignment of Limited Liability Company Interest have been
duly executed and delivered by Seller and, assuming due authorization, execution
and delivery by Buyer, represent the legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
fraudulent conveyance and other similar laws and principles of equity affecting
creditors’ rights and remedies generally.
          2.5 No Conflict. The execution and delivery by Seller of this
Agreement and the Assignment of Limited Liability Company Interest and the
performance by Seller of Seller’s obligations hereunder and thereunder will not
violate (i) any provision of any applicable law or regulation applicable to it
or (ii) any provision of any agreement or other instrument to which the Company
or Seller or the Company’s or Seller’s respective properties or assets are
bound, or conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any such agreement or other instrument,
or result in the creation or imposition of any lien or other encumbrance of any
nature whatsoever upon any of the Company’s or Seller’s respective properties or
assets. The execution and delivery by Seller of this Agreement and the
Assignment of Limited Liability Company Interest and Seller’s performance of its
obligations hereunder and thereunder have been duly authorized and will not
violate any term or undertaking of the partnership agreements or other
agreements relating to the Company or Seller.

2



--------------------------------------------------------------------------------



 



ARTICLE 3: REPRESENTATIONS AND WARRANTIES OF BUYER
          Buyer hereby represents and warrants to Seller as follows:
          3.1 Validity and Enforceability. Buyer has requisite power and
authority to execute, deliver and perform Buyer’s obligations under this
Agreement and the Assignment of Limited Liability Company Interest. This
Agreement and the Assignment of Limited Liability Company Interest have been
duly executed and delivered by Buyer and, assuming due authorization, execution
and delivery by Seller, represent the legal, valid and binding obligations of
Buyer, enforceable against Buyer in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
fraudulent conveyance and other similar laws and principles of equity affecting
creditors’ rights and remedies generally.
          3.2 No Conflict. Buyer represents that Buyer’s purchase of the
Membership Interest and the execution and delivery by it of this Agreement and
the Assignment of Limited Liability Company Interest and the performance by
Buyer of its obligations hereunder will not violate (i) any provision of any law
or regulation applicable to it or (ii) any provision of any agreement or other
instrument to which Buyer or any of its properties or assets is bound, or
conflict with, result in a breach of or constitute (with due notice or lapse of
time or both) a default under any such agreement or other instrument, or result
in the creation or imposition of any lien or other encumbrance of any nature
whatsoever upon any of its properties or assets.
ARTICLE 4: MISCELLANEOUS
          4.1 Survival of Representations and Warranties. The representations
and warranties of Seller and Buyer made herein shall survive the closing of the
sale of the Membership Interest and the other transactions contemplated hereby.
          4.2 Integration, Modification and Waiver. This Agreement (including
the Exhibits thereto), together with the Assignment of Limited Liability Company
Interest, constitute the entire agreement between the parties concerning the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, between the parties with respect to the subject matter
hereof. No supplement, modification or amendment of this Agreement will be
binding unless executed in writing by Seller and Buyer. No waiver of any of the
provisions of this Agreement will be deemed to be or will constitute a
continuing waiver. No waiver will be binding unless executed in writing by the
party making the waiver.
          4.3 Construction. In the event an ambiguity or question of intent or
interpretation arises, this Agreement will be construed as if drafted jointly by
the parties and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Agreement. The headings contained in this Agreement are included for
purposes of convenience only, and will not affect the meaning or interpretation
of this Agreement.
          4.4 Severability. If any provision of this Agreement or the
application of any provision hereof to any party or circumstance will, to any
extent, be adjudged invalid or unenforceable, the application of the remainder
of such provision to such party or circumstance,

3



--------------------------------------------------------------------------------



 



the application of such provision to other parties or circumstances, and the
application of the remainder of this Agreement will not be affected thereby.
          4.5 No Assignment. The rights and obligations of the parties hereunder
may not be assigned by one party without the prior written consent of the other
party hereto. Any attempted assignment in violation of this Section 4.5 shall be
void.
          4.6 Further Instruments and Actions. The parties will execute such
further instruments and take such further action as may reasonably be necessary
to carry out the intent of this Agreement. Each party hereto will cooperate
affirmatively with all other parties hereto, to the extent reasonably requested
by such parties, to enforce rights and obligations herein provided.
          4.7 Notices. All notices and other communications required or
permitted hereunder will be in writing and will be deemed to have been duly
given when delivered in person or five business days after being sent by
registered or certified mail, return receipt requested, postage prepaid or when
dispatched by electronic facsimile transfer (if confirmed in writing by mail
simultaneously dispatched) or one business day after having been dispatched by a
nationally recognized overnight courier service:

     
If to Seller, to:
  Wolstein Business Enterprises, L.P.
 
  c/o Baker Hostetler
 
  3200 National City Center
 
  1900 East Ninth Street
 
  Cleveland, Ohio 44114
 
  Attention: Albert T. Adams
 
  Facsimile: (216) 696-0740  
If to Buyer, to:
  Developers Diversified Realty Corporation
 
  3300 Enterprise Parkway
 
  Beachwood, Ohio 44122
 
  Attention: Senior Vice President and General Counsel
 
  Facsimile: (216)-755-1650

Any party hereto may change its address or facsimile number for the purposes of
this Section 4.7 by giving notice as provided herein.
          4.8 Governing Law. This Agreement is made under and will be construed
and interpreted in accordance with and governed by the laws of the State of
Ohio, without regard to principles of conflicts of law.
          4.9 Facsimile Signatures. This Agreement may be executed and delivered
by facsimile and upon such delivery the facsimile signature will be deemed to
have the same effect as if the original signature had been delivered to the
other party.

4



--------------------------------------------------------------------------------



 



          4.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
          4.11 Fees and Expenses. Each party shall bear and pay all costs and
expenses incurred by it in connection with this Agreement.
[Signatures appear on the next page.]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

                  SELLER:    
 
                WOLSTEIN BUSINESS ENTERPRISES, L.P.
 
           
 
  By:   WBE, Inc., its General Partner    
 
           
 
  By:   /s/ Albert T. Adams     
 
     
 
Name: Albert T. Adams    
 
      Title: President    
 
                BUYER:
 
                DEVELOPERS DIVERSIFIED REALTY CORPORATION    
 
           
 
  By:     /s/ Daniel B. Hurwitz     
 
   
 
Name: Daniel B. Hurwitz    
 
    Title:    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
ASSIGNMENT OF LIMITED LIABILITY COMPANY INTEREST
See attached.

 



--------------------------------------------------------------------------------



 



ASSIGNMENT OF
LIMITED LIABILITY COMPANY INTEREST
     THIS ASSIGNMENT OF LIMITED LIABILITY COMPANY INTEREST (this “Assignment”)
is made and entered into as of July 9, 2008, by and between Wolstein Business
Enterprises, L.P., an Ohio limited partnership (“Assignor”), and Developers
Diversified Realty Corporation, an Ohio corporation (“Assignee”). All
capitalized terms used and not defined herein shall have the meanings as set
forth in the Purchase and Sale Agreement (the “Agreement”), made and entered
into as of July 9, 2008, by and between Assignor and Assignee.
RECITALS
     A. Assignor is currently the owner of a 25.2525% membership interest (the
“Membership Interest”) in RO & SW Realty LLC, a Delaware limited liability
company (the “Company”). The parties have entered into the Agreement whereby
Assignee agreed to acquire Assignor’s Membership Interest.
     B. Assignor desires to transfer and convey to Assignee all of its right,
title and interest in and to the Membership Interest, and Assignee desires to
accept the Membership Interest.
AGREEMENT
     NOW, THEREFORE, the parties to this Assignment hereby agree as follows:
     1. Assignment of Membership Interest. In exchange for Buyer’s payment of
the Purchase Price and other good and valuable consideration, and on the terms
and conditions provided in the Agreement, Assignor hereby sells, transfers,
assigns and conveys to Assignee all of Assignor’s right, title and interest in
and to the Membership Interest and the capital, profits and losses thereof, free
and clear of all Liens. Assignee hereby accepts Assignor’s assignment of the
Membership Interest to Assignee.
     2. Further Assurances. Assignor and Assignee mutually agree to cooperate
and execute and deliver such other instruments of sale, conveyance, transfer,
assignment, assumption and confirmation and take such further action as the
other may reasonably deem necessary in order to effectively convey, transfer and
assign the Membership Interest.
     3. Integration, Modification and Waiver. This Assignment, together with the
Agreement (including the exhibits thereto), constitute the entire agreement
between the parties concerning the subject matter hereof and supersede all prior
agreements and understandings, both written and oral, between the parties with
respect to the subject matter hereof. No supplement, modification or amendment
of this Assignment will be binding unless executed in writing by Assignor and
Assignee. No waiver of any of the provisions of this Assignment will be deemed
to be or will constitute a continuing waiver. No waiver will be binding unless
executed in writing by the party making the waiver.

1



--------------------------------------------------------------------------------



 



     4. Construction. In the event an ambiguity or question of intent or
interpretation arises, this Assignment will be construed as if drafted jointly
by the parties and no presumption or burden of proof will arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Assignment. The headings contained in this Assignment are included for
purposes of convenience only, and will not affect the meaning or interpretation
of this Assignment.
     5. Severability. If any provision of this Assignment or the application of
any provision hereof to any party or circumstance will, to any extent, be
adjudged invalid or unenforceable, the application of the remainder of such
provision to such party or circumstance, the application of such provision to
other parties or circumstances, and the application of the remainder of this
Assignment will not be affected thereby.
     6. No Assignment. The rights and obligations of the parties hereunder may
not be assigned by one party without the prior written consent of the other
party hereto. Any attempted assignment in violation of this Section 6 shall be
void.
     7. Governing Law. This Assignment is made under and will be construed and
interpreted in accordance with and governed by the laws of the State of Ohio,
without regard to principles of conflicts of law.
     8. Facsimile Signatures. This Assignment may be executed and delivered by
facsimile and upon such delivery the facsimile signature will be deemed to have
the same effect as if the original signature had been delivered to the other
party.
     9. Counterparts. This Assignment may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.
     10. Fees and Expenses. Each party shall bear and pay all costs and expenses
incurred by it in connection with this Assignment.
[Signatures appear on the following page.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Assignment as of the
day and year first above written.

                  ASSIGNOR:
 
                WOLSTEIN BUSINESS ENTERPRISES, L.P.
 
           
 
    By:   WBE, Inc., its General Partner    
 
           
 
  By:  
 
   
 
     
 
Name: Albert T. Adams    
 
      Title: President    
 
                ASSIGNEE:
 
                DEVELOPERS DIVERSIFIED REALTY CORPORATION    
 
           
 
  By:          
 
   
 
Name:    
 
    Title:       Consent of Manager   The Manager of the Company hereby
acknowledges receipt of a copy of the foregoing Assignment and consents to the
admission of the Assignee as a substituted Member of the Company pursuant to
Section 8.03 of the Operating Agreement of the Company.  
 
 
 
Ronald J. Oehl, in his capacity as President of TLM Realty Corp., which is
Manager of TLM Property Investments LLC, which is Manager of RO & SW Realty, LLC
   

3